Title: To Benjamin Franklin from Samuel Vaughan, Jr., with Franklin’s Note for a Reply, 6 March [i.e., April] 1783
From: Vaughan, Samuel Jr.,Franklin, Benjamin
To: Franklin, Benjamin


Dear Sir,Paris 6 March [i.e., April], 1783.
I hope you will have the goodness to excuse my not communicating in person the following extract of a letter from my Brother Ben, which I should do with a great deal of pleasure, was it not entirely out of my power from the Business I have at present; &, as the latter part should be communicated early.
“Tell Dr Franklin, with my most affectionate respects, that I thank him for his letter, & shall observe to write him by every safe opportunity. I have ordered one of Mr Nairne’s patent machines to be put up for him, which I beg his acceptance of, & intend sending him by the same opportunity, together with his 4to bible.— Mr Williams may depend upon every attention from me.— I thank the Doctor for his letters for my friends going to America.”
“At the same time that you say these things to Dr Franklin, mention to him the Death of Dr Hunter; & the propriety of bringing Dr Priestley forward again, for the vacant seat in the Academy of Sciences.”
By a letter antecedent to the above, my Brother Ben begs I will request, your honoring Mr John Darby & Mr Grigby with some introductory letters for America. Their views are I believe commercial. Mr John Darby is established in London in the Irish linen trade; is our relation & intimate friend, & about whom the family most particularly interest themselves. Your friend Mr Jackson is giving him letters of the strongest kind.— The above two gentlemen will, in all likelihood, travel together.
I had the pleasure of seeing the Duke of Chaulnes on Friday; but being indisposed, he cannot promise any particular day, to have the honor of meeting you or Mr Franklin at Mr Hoffmann’s; I have therefore taken the liberty, by this mornings post, of appointing next Thursday, at ten oClock to meet Mr Hoffmann at his own lodgings; & the Duke of Chaulnes will have the opportunity of another day, if that does not prove convenient.
With the strongest sentiments of gratitude & respect, I have the honor to be, Dear Sir, Your devoted humble Servt.
Samuel Vaughan Junr.
 
Addressed: A Son Excellence / Monsieur Franklin, / Ministre Plenipotentiare des Etats / Unis &c &c, / a Passy, / pres de Paris.
Endorsed: To enquire & obtain this Package Ben’s Books
Notation: Samuel Vaughan junior Paris 6 March 1783
